IN THE SUPREME COURT OF THE STATE OF KANSAS

                                  Bar Docket No. 13026

                       In the Matter of DAVID BEN MANDELBAUM,
                                       Respondent.


                               ORDER OF DISBARMENT


       In a letter signed by the respondent on August 8, 2018, addressed to the Clerk of
the Appellate Courts, respondent David Ben Mandelbaum, an attorney admitted to the
practice of law in the state of Kansas, voluntarily surrendered his license to practice law
in Kansas, pursuant to Supreme Court Rule 217 (2018 Kan. S. Ct. R. 261).


       At the time the respondent surrendered his license, the office of the Disciplinary
Administrator was investigating a complaint alleging that the respondent violated Kansas
Rules of Professional Conduct 8.4(b) (2018 Kan. S. Ct. R. 381) (misconduct), for
violating 26 U.S.C. § 7201 (2016), attempting to evade or defeat tax. On August 8, 2018,
the respondent entered a plea of guilty to the felony offense.


       This court finds that the surrender of the respondent's license should be accepted
and that the respondent should be disbarred.


       IT IS THEREFORE ORDERED that David Ben Mandelbaum be and he is hereby
disbarred from the practice of law in Kansas, and his license and privilege to practice law
are hereby revoked.


       IT IS FURTHER ORDERED that the Clerk of the Appellate Courts strike the name of
David Ben Mandelbaum from the roll of attorneys licensed to practice law in Kansas.




                                               1
       IT IS FURTHER ORDERED that this order shall be published in the Kansas Reports,
that the costs herein shall be assessed to the respondent, and that the respondent forthwith
shall comply with Supreme Court Rule 218 (2018 Kan. S. Ct. R. 262).


       Dated this 21st day of August, 2018.




                                              2